        Case 3:16-cv-01172-JMM Document 67 Filed 07/24/19 Page 1 of 7



DJF:SSD


                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY MONEYHAM,         :                 CIVIL NO. 3:16-CV-1172
           Plaintiff      :
                          :                 (Munley, J.)
    v.                    :                 (Saporito, M.J.)
                          :
UNITED STATES OF AMERICA, :
             Defendant    :                 Filed Electronically

            TRIAL BRIEF OF UNITED STATES OF AMERICA

      In accordance with this Court’s May 24, 2019 Order (Doc. 64) and M.D. Pa.

Local Rule 39.7, the United States of America submits its trial brief in advance of

the Federal Tort Claims Act (FTCA) trial scheduled for August 26, 2019 in the

above-captioned matter.

A.    Summary of Contentions and Evidence

      Plaintiff Anthony Moneyham is an inmate formerly incarcerated at the United

States Penitentiary – Lewisburg. Moneyham brings three claims to trial. First,

Moneyham alleges that BOP staff assaulted and battered his arm through his cell

door food slot on November 20, 2014. Docs. 1 and 33-34. Second, Moneyham

claims that BOP staff attacked him twice on November 20, 2014 while he was in

ambulatory restraints. Id. Finally, Moneyham claims that he was subjected to

excessive force because BOP staff applied unreasonably tight ambulatory restraints
        Case 3:16-cv-01172-JMM Document 67 Filed 07/24/19 Page 2 of 7



over a twenty-seven hour period. Id.

      The United States advances a different version of events. On November 20,

2014, during a blood draw, phlebotomist Kimberly Lindsey noticed that Moneyham

was masturbating and ignored her orders to cease.         Moneyham then grabbed

Lindsey’s breast. When another BOP officer attempted to intervene, Moneyham

grabbed the officer’s arm and attempted to pull it into Moneyham’s cell. Other

responding BOP staff members then used rapid rotation baton techniques (on

Moneyham’s right arm) in order to get Moneyham to release the officer’s arm.

Moneyham was disciplined for this incident. Moneyham’s disciplinary record

shows this was not the first time he masturbated in front of female BOP staff.

      As result of Moneyham’s disruptive behavior and assault on two BOP staff

officers, the USP Lewisburg warden authorized the use of ambulatory restraints.

Moneyham was non-cooperative, and resisted attempts by BOP staff to apply a

martin chain around his abdomen appropriately. After the restraints were applied,

BOP correctional staff and health services staff checked the restraints to ensure they

had been applied properly, and that Moneyham had good circulation, his breathing

was adequate, and he had not sustained any injuries during the application of the

restraints. The United States denies that ambulatory restraints were placed on

Moneyham in an exceptionally tight fashion.

      The United States also denies that BOP staff assaulted Moneyham during the


                                          2
          Case 3:16-cv-01172-JMM Document 67 Filed 07/24/19 Page 3 of 7



time he was in ambulatory restraints on November 20-21, 2014. The BOP records

document the 15-minute restraint checks, 2-hour lieutenant restraint checks, and 4-

hour health services restraint checks, along with 24-hour restraint reviews from the

warden and psychology services. None of the restraint checks or records support

Moneyham’s claim that he was assaulted while in restraints or that the restraints

were excessively tight.

         Moneyham seeks $45,000 in damages, which the United States disputes.

Moneyham bears the burden of establishing damages, but has no expert to testify as

to the causation or extent of his alleged injuries.

B.       Summary of Legal Issues

         1.      Whether the force used against Moneyham at his cell door by BOP staff

on November 20, 2014 was consistent with law enforcement’s privileged use of

force?        See Picariello v. Fenton, 491 F. Supp. 1026, 1038 (M.D. Pa. 1980)

(correctional officers are privileged to use force which is reasonable under the

circumstances to maintain control of inmates); see also Doc. 47 at 16-22 (proposed

conclusions of law submitted by the United States); see also USA Trial Ex. 1, BOP

Program Statement 5566.06, Use of Force and Application of Restraints.

         2.      Whether Moneyham was assaulted/battered by BOP staff on two

occasions while he was in ambulatory restraints on November 20, 2014?

         3.      Whether BOP staff applied ambulatory restraints to Moneyham on


                                            3
        Case 3:16-cv-01172-JMM Document 67 Filed 07/24/19 Page 4 of 7



November 20, 2014, in such an excessively tight manner as to constitute an

excessive use of force? Id.; see also Picariello, 491 F. Supp. at 1038-39 (“The

placement of restraints on an inmate . . . would be privileged if that conduct was

reasonably necessary in the circumstances.”).

C.    Updated Witness List

      United States intends to call the following individuals as witnesses:

      Kimberly Lindsey—USP Lewisburg medical staff phlebotomist. Expected
      testimony topics include Moneyham’s masturbation and assault of Lindsey,
      and Moneyham’s medical records.

      Charles Anderson—USP Lewisburg senior officer specialist. Expected
      testimony topics include Moneyham’s assault of Anderson, the immediate use
      of force (rapid rotation baton), the checks of ambulatory restraints, and
      application and manipulation of ambulatory restraints.

      Matthew Barth—USP Lewisburg medical staff emergency medical
      technician (EMT). Expected testimony topics include the Moneyham’s
      medical records, medical assessments of Moneyham, medical checks of
      ambulatory restraints, application and manipulation of ambulatory restraints,
      Moneyham’s alleged injuries, and the alleged attack during the lieutenant
      restraint check.

      Nathan Arnold—USP Lewisburg correctional officer. Expected testimony
      topics include the checks of ambulatory restraints, application and
      manipulation of ambulatory restraints, and the alleged attack during the
      lieutenant restraint check.

      James Fosnot—USP Lewisburg Special Investigative Agent. Expected
      testimony topics include USP Lewisburg Special Management Unit, BOP
      records relating to Moneyham and the incident, Moneyham’s disciplinary
      record, and the use of force and the application and manipulation of restraints.

      Dr. Kevin Pigos—USP Lewisburg medical staff physician and clinical
      director. Expected testimony topics include Moneyham’s medical records,
                                          4
        Case 3:16-cv-01172-JMM Document 67 Filed 07/24/19 Page 5 of 7



      application and manipulation of ambulatory restraints, medical checks of
      ambulatory restraints, and alleged injuries.

      Leonard Potter— USP Lewisburg paramedic. Expected testimony topics
      include Moneyham’s masturbation and assault of Lindsey, the alleged
      injuries, application and manipulation of restraints, and Moneyham’s medical
      records.

      Alfred Scott—USP Lewisburg Lieutenant. Expected testimony topics
      include the immediate use of force (rapid rotation baton), lieutenant restraint
      checks, application and manipulation of restraints, and the alleged attack
      during the lieutenant restraint check.

      Brian White—USP Lewisburg Lieutenant. Expected testimony topics
      include the calculated use of force (ambulatory restraints), and application and
      manipulation of restraints.

      Benjamin Missigman—USP Lewisburg Senior Officer. Expected testimony
      topics include the alleged attack during the lieutenant restraint check.

      BOP Custodian of Records, as needed to authenticate/admit evidence

      The United States reserves the right to call any necessary rebuttal witnesses

and to call any of the witnesses listed by Moneyham.

D.    Exhibit List

      The United States’ exhibit list was filed on November 1, 2018 as part of its

pretrial memorandum (Doc. 46), and is attached here as Exhibit A. The United

States requests that Moneyham agree to the admissibility and authenticity of the

United States’ exhibits, which will expedite the trial.




                                          5
        Case 3:16-cv-01172-JMM Document 67 Filed 07/24/19 Page 6 of 7



E.    Proposed Findings of Fact and Conclusions of law

      In accordance with M.D. Pa. Local Rule 48.2, the United States’ proposed

findings of fact and conclusions of law were filed on November 1, 2018 (Doc. 47)

along with its pretrial memorandum, and are attached here as Exhibit B.



Dated: July 24, 2019                  Respectfully submitted,

                                      DAVID J. FREED
                                      United States Attorney

                                      s/ Samuel S. Dalke
                                      Samuel S. Dalke
                                      Assistant U.S. Attorney
                                      Atty. I.D. 311803
                                      228 Walnut Street
                                      Harrisburg, PA 17101
                                      Phone: 717-221-4482
                                      Fax: 717-221-4493
                                      Samuel.S.Dalke@usdoj.gov




                                        6
        Case 3:16-cv-01172-JMM Document 67 Filed 07/24/19 Page 7 of 7



                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY MONEYHAM,         :                  CIVIL NO. 3:16-CV-1172
           Plaintiff      :
                          :                  (Munley, J.)
    v.                    :                  (Saporito, M.J.)
                          :
UNITED STATES OF AMERICA, :
             Defendant    :                  Filed Electronically

                   CERTIFICATE OF SERVICE BY MAIL

      The undersigned hereby certifies that she is an employee in the Office of the
United States Attorney for the Middle District of Pennsylvania and is a person of
such age and discretion as to be competent to serve papers. That on July 25, 2019,
she served a copy of the attached

            TRIAL BRIEF OF UNITED STATES OF AMERICA

by placing said copy in a postpaid envelope addressed to the person hereinafter
named, at the place and address stated below, which is the last known address, and
by depositing said envelope and contents in the United States Mail at Harrisburg,
Pennsylvania.

Addressee:
Anthony Moneyham
8017 South Ingleside Avenue
Chicago, IL 60619

                                      s/ Cristina M. Guthrie
                                      Cristina M. Guthrie
                                      Paralegal Specialist
